Title: From Thomas Jefferson to James T. Leonard, 15 August 1804
From: Jefferson, Thomas
To: Leonard, James T.


               
                  Monticello Aug. 15. 04.
               
               Th: Jefferson presents his compliments to Lieutt. Leonard, and his thanks for the care he took in the delivery of his letters at Paris, to several of which he has recieved answers, as well as that of the packages he brought for him. that from mr Volney will come well as he has proposed. he salutes him respectfully.
            